DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 5/9/22, with respect to claims 1-8, 10-20, 22 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-8, 10-20, 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 17, the prior art of record does not teach or suggest a display substrate comprising a base substrate; an insulating layer on the base substrate; an electrode layer on the insulating layer, wherein the display substrate has an electrode block region corresponding to a plurality of electrode blocks and an inter-electrode block region outside the electrode block region; the insulating layer in the electrode-block region has a height greater than that of an adjacent electrode of the plurality of electrode blocks, the insulating comprises a protrusion in the inter-electrode block region; the display substrate further comprises a pixel definition layer and limited in an inter-subpixel region; the pixel definition layer is in direct contact with a top surface of the protrusion, in direct contact with the plurality of electrode blocks, and in direct contact with an covers an entirety of a lateral side surface of the protrusion, a lowest point of the lateral side surface of the protrusion and a bottom surface of a respective electrode block have a same height, in combination with the remaining features recited in the claims.
The prior art of Lee (US 2006/0227275 A1 of record) discloses display substrate comprising a base substrate; an insulating layer on the base substrate; an electrode layer on the insulating layer, wherein the display substrate has an electrode block region corresponding to a plurality of electrode blocks and an inter-electrode block region outside the electrode block region; the insulating layer in the electrode-block region has a height greater than that of an adjacent electrode of the plurality of electrode blocks, the insulating comprises a protrusion in the inter-electrode block region; the display substrate further comprises a pixel definition layer and limited in an inter-subpixel region; the pixel definition layer is in direct contact with a top surface of the protrusion (Lee, Figure 7D). Lee fails to disclose that the pixel definition layer is in direct contact with the plurality of electrode blocks and that a lowest point of the lateral side surface of the protrusion and a bottom surface of a respective electrode block have a same height. The prior art of Lee’228 (US 2005/0243228 A1) discloses a pixel definition layer in contact with the electrode block (Lee’228, Figure 4, electrode block 152, pixel definition layer 118). However, Lee’228 fails to disclose that the pixel definition layer is only disposed in an inter-subpixel region. The prior art of Cho (US 2009/0284707 A1) discloses a pixel definition layer that is in direct contact with protrusions of the insulating layer, where a lowest point of the lateral side surface of the protrusion and a bottom surface of a respective electrode block have a same height (Cho, Figure 2, electrode block CE, protrusion 138, pixel definition layer 130). Cho fails to disclose that the pixel definition layer is only disposed in the inter-subpixel region and so cannot be equated to the claimed pixel definition layer.
Therefore, Claims 1 and 17 are allowed. Claims 2-8, 10-16, 18-20, and 22 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871